

AMENDMENT N° 1
 
TO THE HYDROCARBONS PRODUCTION SHARING CONTRACT
 
BETWEEN THE REPUBLIC OF GUINEA AND SCS CORPORATION
 


 
Between the Republic of Guinea, represented by Mr. Mahmoud THIAM, Minister of
Mines and Geology, situated in Kaloum, Conakry, Republic of Guinea, hereinafter
referred to as
“the Government”,
of the one part,

 
And
 
SCS Corporation, a wholly owned subsidiary of Hyperdynamics, a Delaware
corporation, United States of America, whose head office is located at 12015
Wickchester Lane, Suite 475, Houston 77079, USA, represented by Mr. Ray Leonard,
President and chief executive officer of Hyperdynamics/SCS Corporation; SCS
Corporation being hereinafter referred  to
as “the Contractor”,
of the other part.



 
WITNESSETH
 
 
Whereas on 22 September 2006, a hydrocarbons production sharing contract (PSC)
was signed between the Republic of Guinea and SCS Corporation;
 
Whereas differences of opinion came to light during the approval and
implementation procedure of the said contract;
 
Whereas the Government and SCS Corporation decided to put an end to the said
differences by identifying all issues of contention with the aim of resolving
them as soon as practicable;
 
Whereas, accordingly, the Government and SCS Corporation wished to give priority
to the start-up of the work;
 
Whereas, with this objective in mind, a Memorandum of Understanding (MoU) was
signed on 11 September 2009 between the Government of the Republic of Guinea and
SCS Corporation;
 
Whereas SCS Corporation and the Republic of Guinea fully complied with the terms
of the MoU;
 
Whereas, on 22 January 2010, SCS Corporation assigned a 23% participating
interest in the PSC to Dana Petroleum (E&P) Limited;
 
Whereas the Parties have agreed to incorporate the following within the PSC;
 
 
1

--------------------------------------------------------------------------------

 

Whereas, with the exception of what is mentioned below, all the conditions and
provisions of the Production Sharing Contract (PSC) remain unchanged and remain
in effect.
 
The Parties have negotiated and entered into this Amendment.


 
Article 1: Definitions
 
1.7.1 “Petroleum Costs” means the sole reasonable, necessary expenses, directly
associated with the carrying out of the petroleum operations, that is to say
exploration, development, exploitation, abandonment and dismantlement of wells
and facilities, actually paid and approved by the Government from the signature
of the contract on 22 September 2006. Expenses incurred prior to the date of 22
September 2006 should not be recoverable] with the exclusion of the royalty.
Petroleum costs and any limitations on recoverability are specified under the
accounting procedure.
 
1.22 “Contract Area” means the area shown on the attached map in annexe A. Prior
to relinquishment, its surface area was approximately eighty thousand square
kilometres (80 000 km²).
 
The surface area of the portion retained following the relinquishment is
approximately twenty four thousand square kilometres (24 000 km²) and the
reference points of its boundaries are indicated on the said map. The Contract
Area” shall be considered one single area for all purposes under the Production
Sharing Contract (PSC) and this amendment in spite of what was designated as
comprising six (6) entire blocks and one (1) partial block for certain
administrative purposes.
 
The Hydrocarbons Production Sharing Contract (PSC) and this Amendment shall be
implemented in integral respect of the Guinean Petroleum Code of 1986, presently
in force.


 
Article 3: Duration of the Contract
 
Article 3.2 shall be deleted in its entirety and replaced by the following:
 
3.2 The exploration period consists of a First Exploration Period and its
renewal in a Second exploration Period. The First Exploration Period shall be
deemed to last four (4) contract years and shall expire on 21 September 2010.
 
The Second Exploration Period shall last three (3) years, renewable once for the
same duration. It is specified that no renewal or extension shall be granted to
the Contractor unless the latter fulfils its work and expenditure obligations
for the preceding period.
 
Article 3.7 shall be deleted in its entirety and replaced by the following:
 
3.7 In order to enable the Contractor to continue and complete any drilling work
already started, the Minister will grant an extension of the Second Exploration
Period renewable for a period of maximum One (1) year provided the Contractor
has applied for such extension at least two (2) months prior to the expiry of
the second exploration Period.
 
 
2

--------------------------------------------------------------------------------

 

In the case of a Petroleum Discovery during the second exploration Period
renewable and if the time left is insufficient to enable the Contractor to carry
out the appraisal works of the said discovery, the Minister will grant an
extension of the said period for up to two (2) years, provided the Contractor
has applied for such extension at least two (2) months prior to expiry of the
Second Exploration Period. During such extension, the Contractor shall not
undertake any operations other than those directly associated with the appraisal
of the said discovery.
 
Article 3.8 shall be deleted in its entirety.
 
The final sentence of Article 3.9 shall be modified in order to provide for only
one extension of ten (10) years of any Exploitation Period.
 
The French version of Article 3.10 of the PSC shall be conformed to the English
version by inserting, before the last clause, the phrase “when there is more
than one Commercial Discovery”.


 
Article 4: Exploration work and expenditure obligations
 
The following shall be added at the end of existing Article 4.1 (b) (iv): “the
first well having to be spud at the latest on 31 December 2011 and the second
having to be spud at the latest at the end of the renewal of the Second
Exploration Period.”
 
4.1 The exploration work and expenditure obligations are set out below for the
second exploration period.
 
The Contractor shall, as a minimum, realise the following work and expenditure
obligations:
 
(a) During the first sub-period of three (3) years of the Second Exploration
Period, the Contractor shall:
 
(i) acquire a minimum of two thousand (2 000) square kilometres of new 3D
seismic in the contract area for a minimum amount estimated at twelve million
American dollars (12 000 000 USD), and
 
(ii) drill a minimum of one (1) exploration well in the contract area, to a
minimum depth (subject to Article 4.3 of the Contract) of two thousand five
hundred (2 500) meters below the seabed for a minimum expenditure amount
estimated at fifteen million American dollars (15 000 000 USD).
 
(b) During the second sub-period of three (3) years of the Second exploration
Period, the Contractor shall drill a minimum of one (1) exploration well in the
contract area to a minimum depth (subject to Article 4.3 of the Contract) of two
thousand five hundred (2 500) meters below the seabed, for a minimum amount
estimated at fifteen million American dollars (15 000 000 USD).
 
4.2 If the Contractor does not fulfil the work program set out in Article 4.1,
whatever the period in question, it shall pay to the Government the difference
between the amounts actually spent on work realised in fulfilment of the
obligations of the work programme, if applicable, whatever the period, and the
amount in dollars estimated article 4.1 for the whole of the work program
provided for the relevant period.
 
 
3

--------------------------------------------------------------------------------

 

Article 5: Area relinquishments
 
Article 5.1 shall be deleted in its entirety and replaced by the following:
 
5.1 On 31 December 2009, the Contractor relinquished seventy percent (70%) of
the initial contract area covering approximately eighty thousand square
kilometres (80 000 km²) of the Guinean offshore, such relinquishment being
deemed an early relinquishment only required at the end of the First Exploration
Period prior to entering the second exploration period.  At the time of the
renewal of the Second Exploration Period, the Contractor shall relinquish
twenty-five percent (25%) of the then existing Contract Area and not of the
Exploitation Area.
 
5.2 The area of the contract area retained by the Contractor covering the thirty
percent (30%) of the eighty thousand square kilometres (80 000 km²) of the
Guinean offshore is approximately twenty four thousand square kilometres (24 000
km²).
 
The area relinquishments of seventy percent (70%) of 31 December 2009 and of
twenty five percent (25%) of the retained area upon the second renewal to occur
on 21 September 2013 comply with the requirements of the Contract.
 
5.3 The Government shall seek the most advantageous methods and partners for
development of the relinquished seventy percent (70%). The Contractor shall have
the opportunity and the possibility to compete for the area so relinquished.


 
Article 6: Appraisal of a Discovery
 
The first sentence of Article 6.2 shall be amended by deleting the phrase “if
the Contractor decides to appraise the above-mentioned discovery” and inserting
in its place the phrase “if the discovery is of a nature that implies the
presence of commercially exploitable resources”.


 
Article 7: Development and Production
 
The first sentence of the third paragraph of Article 7.3 shall be amended by
deleting the phrase “its notice given” and inserting in its place the following
phrase “the issuance of an Arrêté by the Minister”.
 
The second sentence of Article 7.8 shall be deleted in its entirety and replaced
by the following:
 
Within six (6) months following the notification to the Contractor by the
Minister, the Contractor shall inform the Minister of the plan of unitisation
relating to the commercial discovery, which plan of unitisation shall be
prepared together with the contractor of the adjacent contract area based on the
principles and standards recognised internationally in the petroleum industry.
In the event the Contractor and the contractor of the adjacent contract area
fail to submit a plan of unitisation within the said timeframe, the Contractor
and the contractor of the adjacent contract area shall refer any dispute
relating to the said plan of unitisation to arbitration in accordance with the
arbitration provisions of Article 27, or to any other method agreed between the
contractors. In such case, Contractor’s obligation under this article 7.8 shall
be suspended pending conclusion of the said arbitration. In the concern to
harmonise, it is desirable to include a similar provision in any agreement
relating to a subsequent contract area with a different contractor.
 
 
4

--------------------------------------------------------------------------------

 

Article 8: Natural Gas
 
The following phrase shall be added at the end of the first sentence of Article
8.2: “up to two (2) years.”
 
The following sentence shall be added to Article 8.2:
 
“The Government and the Contractor shall work together with a view to specifying
the appropriate technical and financial conditions which could enable the
profitable development of any non associated Natural Gas discovery.”
 
 
Article 9: Annual Work Programs and Petroleum Operations
 
The second sentence of Article 9.2 shall be amended by changing the number of
representatives for each of the parties from “two (2)” to “three (3)”. It is to
be noted that the third paragraph of Article 9.2 shall be reworded as follows:
“The said committee shall be chaired by a representative of the Minister”.
 
 
Article 10: Preference to local personnel and subcontractors
 
10.3 This paragraph shall be amended as follows: “With the objective of
promoting employment of Guinean personnel, at the end of each year, the
Contractor shall establish for the following year a training program for Guinean
managers and technicians, together with the corresponding budget, and this
during the exploration period as well as during the exploitation period. This
budget is set at 200 000 American dollars per year.” This budget shall be
managed by the Management Committee of the Petroleum Operations.
 
 
Article 11: Contractor’s obligations in the conduct of petroleum operations
 
11.3 The following shall be added to the first paragraph of 11.3: “For this
purpose, the Contractor shall carry out an environmental impact study together
with an environmental management plan.”
 
The French version of Article 11.5 of the Production Sharing contract (PSC)
shall be conformed to the English version and this by adding that, “where the
Contractor consists of several enterprises, the obligations and liabilities of
those enterprises shall be joint and several.”

 
5

--------------------------------------------------------------------------------

 

Article 13: Recovery of Petroleum Costs and Production Sharing
 
The following shall be added at the end of Article 13.1: “royalty which shall
not be recoverable as Petroleum Costs.”  The French version of Article 13.1
shall be conformed to the English version so that the royalty shall be based on
the valuation of petroleum products produced and sold, and not on an estimate or
any other similar method not based on the actual proceeds from the sale of those
products.
 
13.3 Petroleum costs shall be recoverable in accordance with the accounting
procedure attached hereto as annexe B. It is to be noted that any procurement of
services or goods abroad, the amount of which is higher or equal to One million
Five Hundred Thousand (1 500 000) American dollars shall be the subject of an
international tender. In order to avoid the transfer of prices, the principle of
“Arms Length Transaction” shall be applied to any subsidiaries or affiliates or
subcontractors of the Contractor.
 
To this effect, paragraphs a, b and c shall remain unchanged.
 
The existing final sentence in Article 13.4 shall be amended by replacing the
phrase “in the Contract Area” with the phrase “in each exploitation Area”.
 
13.4 The table of the contract setting the levels of the profit oil sharing
shall be amended as follows:
 
Levels of daily production
Government share
Contractor share
(barrels/day)
   
 
0 – 2 000
25%
75%
2 001 – 5 000
30%
70%
5 001 – 100 000
41%
59%
Above 100 000
60%
40%

 
The following sentence shall be added to Article 13.4:
 
Upon request from the Government’s pursuant to Article 15.1, the above mentioned
Government Share shall be subject to the right of the Contractor to recover any
expenditure incurred and agreed on behalf of the Government pursuant to Article
13.5.


 
Article 15: Participation
 
The following Article 15.5 shall be added to Article 15:
 
15.5 Upon request emanating from the Government in writing, the Government share
relating to expenditures associated with its participation acquired pursuant to
this Article 15 shall be financed on behalf and for the account of the
Government by the Contractor, it being understood that the Contractor shall
recover any payment so made on behalf and for the account of the Government from
the sixty two point five percent (62.5%) of the Government share in the profit
oil and in the cost oil.

 
6

--------------------------------------------------------------------------------

 
 
Article 16: Fiscal regime
 
16.3 Article 16.3 of the Contract shall be deleted and replaced by:
“Contractor’s expatriates and those of its direct subcontractors shall be
subject to personal income tax through withholding at the rate of 10% on the
whole of the salaries paid in Guinea or abroad.”
 
16.5 During the exploration period the Contractor shall pay to the Guinean
Government a surface tax to support petroleum exploration, promotion and
exploitation, the rate of which is fixed at two (2) American dollars per square
kilometre (km²) and per year. The amount of the payment for each of the years
2007, 2008 and 2009 shall be equal to sixty thousand American Dollars (60,000
USD), amounting to a total of one hundred eighty thousand American dollars US
(180,000 USD). This amount shall be managed by the Management Committee of the
Petroleum Operations.
 
 
Article 19: Information and Reports
 
Petroleum data:
 
The first paragraph shall be replaced by “the State shall be the owner of any
geological, geophysical and geochemical information and data obtained by the
contractor in the scope of the petroleum operations and in particular … (a),
(b), (c). However, the Contractor shall be authorised to keep a copy of the data
for their exclusive use.” The State agrees to keep confidential all the data
relating to the area retained by the Contractor for the duration of its
contract.
 
Movable and immovable property:
 
The State shall be the owner of all movable and immovable property acquired, not
leased, by the Contractor for the purposes of the petroleum operations and
financed indirectly by the State in the framework of the petroleum costs
recovery. The Contractor shall be authorised to use such assets exclusively,
entirely and free of charge in the scope of the petroleum activities.


 
Article 20: Accounting and payments
 
20.1 The Contractor shall keep its accounts in accordance with applicable
regulations and with the provisions of the accounting procedure provided in
annexe B attached hereto, which forms an integral part of this Amendment.
 
20.5 In article 20.5, instead of two (2) years: write four (4) years.

 
7

--------------------------------------------------------------------------------

 
 
Article 24: Surrender and Termination
 
The heading shall be amended as follows: Instead of “Selling back and
Termination” Write: “Surrender and Termination”.


 
Article 28: Notices
 
The heading shall be amended as follows: Instead of “prior notice” Write:
“Notice”.


 
Article 29: Miscellaneous provisions
 
29.2 Annexes A and B attached hereto shall form an integral part of this
Amendment.
 
29.5 In case of any conflict due to the translation, the French version of the
PSC and of this Amendment No. 1 shall be controlling over the English version.


 
Article 30: Compliance with International Standards
 
If however the Government noticed any material discrepancies between the
provisions of this amendment and the international standards and/or the
petroleum code of the Republic of Guinea, the parties undertake to renegotiate
the relevant articles.


 
Article 31: Effective Date
 
This amendment shall be effective from the date of the approval of the
hydrocarbons Production Sharing Contract by Decree of the President of the
Republic. Multiple originals and fax signatures.
 
This amendment may be executed in two or more identical copies, together being
considered as one single amendment, and the signature shall be deemed effective
when the said copies shall be signed and addressed to the other parties. A fax
signature shall be deemed a signature in due form and shall be enforceable for
the signatory of this document with equal enforceability as if the signature was
an original signature and not a fax signature.

 
8

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties have signed this Amendment on the date indicated
below.
 


 
For the Republic of Guinea:
 
For the Contractor:
           
/s/ Mahmoud Thiam
 
/s/ Ray Leonard
His Excellency Mr. Mahmoud Thiam
 
Mr. Ray Leonard, Chief Executive Officer
Minister of Mines and Geology
 
Hyperdynamics / SCS Corporation
     
Date: 25/03/10
 
Date: 25/03/10



 
/s/ Kerfala Yansané                                      
Reviewed and approved by
His Excellency, Mr. Kerfala Yansané
Minister of Economy and Finance
 
Date: (26)/03/2010

 
9

--------------------------------------------------------------------------------

 

ANNEXE A


 
Attached and forming an integral part of this Contract between the Government of
the Republic of Guinea and the Contractor.
 


 
CONTRACT AREA


 
The retained Contract Area, shown on the attached map, represents together a
total surface area of twenty four thousand (24 000) square kilometres. The
reference points indicated on the said map are defined below, referring to the
Greenwich Meridian.

 
 

--------------------------------------------------------------------------------

 
 
ANNEX A1 [annex-a.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
ANNEX A2 [annex-a2.jpg]
 
 
 

--------------------------------------------------------------------------------

 


 